DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 8/7/2020 have been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: - -LIGHTING DEVICE FOR A MOTOR VECHILE WITH SCANNER AND SPATIAL LIGHT MODULATOR- -.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the secondary optical unit comprising one or more reflectors and/or one or more lenses (claim 18) must be shown or the feature(s) canceled from the claim(s).  Particularly, Fig. 1 shows lens 7, but does not show a) one reflector, b) a plurality of reflectors or c) a plurality of lenses.  No new matter should be entered.



	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 15-21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hering et al. (DE 102015224880 A1, of record, citations herein refer to the attached machine translation).
	As to claim 12, Hering et al. discloses (Figs. 3 and 4) a lighting device for a motor vehicle (Paragraph 32), comprising: a light source 1; a spatial light modulator 4; and a scanner 30, on which light originating from the light source 1 is incident and which is configured for implementing a scanning movement (Paragraphs 48, 50) so that, from the light which is incident on the scanner 30, a moving light beam is formed, (Paragraphs 47-50) which illuminates (indirectly in Fig. 4 or directly in Fig. 3) a specified region on the spatial light modulator (Paragraphs 47-50); wherein the spatial light modulator 4 is electrically actuatable to modulate an amplitude of the light incident thereon during operation of the lighting device such that a specified light distribution is generated in a vicinity of the motor vehicle (Paragraphs 14, 47-51).

    PNG
    media_image1.png
    485
    341
    media_image1.png
    Greyscale

	As to claim 13, Hering et al. discloses that the light source comprises a laser light source (Paragraphs 10, 41). 
	As to claim 15, Hering et al. discloses that the spatial light modulator 4 comprises a transmissive modulator and/or a reflective modulator (Paragraphs 49, 50).
	As to claim 16, Hering et al. discloses that the transmissive modulator is an LCD modulator and the reflective modulator is a DMD modulator (Paragraphs 49, 50). 
	As to claim 17, Hering et al. discloses (Fig. 4) that the spatial light modulator 4 is arranged in an intermediate image plane, in which a real intermediate image is generated by the moving light beam (Paragraphs 49, 50), from which the specified light distribution is generated in the vicinity of the motor vehicle by a secondary optical unit 9.

	As to the element 9 of Hering et al. being a reflector and/or lens, as seen in Paragraph 29, the optics can be reflective or lenses.  Since Paragraphs 44 and 51 show that element 9 is an optic, one having ordinary skill in the art would understand that element 9 is disclosed by Hering et al. to be a reflector or a lens.  Furthermore, the Figures depict element 9 as a lens and therefore one having ordinary skill in the art would recognize at least one embodiment has the secondary optical unit 9 as a lens.
	As to claim 19, Hering et al. discloses that a specified light form is generated on the spatial light modulator by the moving light beam) wherein, during the operation of the lighting device, the spatial light modulator is actuated such that the light form is clipped by the spatial light modulator (Paragraphs 14, 18-20, 49, 50).
	As to claim 20, Hering et al. discloses a conversion element 6 in the lighting device, said conversion element 6 converting the light of the light source that is incident thereon into white light (Paragraph 11), whereby a white light distribution is generated as a specified light distribution in the vicinity of the motor vehicle  (Paragraphs 14, 47-51).
	As to claim 21, Hering et al. discloses that the lighting device comprises a front headlight for a motor vehicle (Paragraph 32), andPage 4 of 7Application No. To be determined Attorney Docket No. 080437.PD299USthe lighting device is configured to generate at least one part of a dipped beam light distribution and/or full beam light distribution as a light distribution in the vicinity of the motor vehicle (Paragraphs 14, 47-51).


Claim(s) 12, 13, 15-21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamura et al. (FR 3008477 A1, of record, citations herein refer to the attached machine translation).
As to claim 12, Yamamura et al. discloses (Figs. 13A and 13B) A lighting device for a motor vehicle (Page 15, line 20), comprising: a light source 10A, 10B; a spatial light modulator 30 (Page 16, line 646); and a scanner 20C, 20D (Page 16, lines 638-648), on which light originating from the light source 10A, 10B is incident and which is configured for implementing a scanning movement (Page 16, lines 638-648) so that, from the light which is incident on the scanner 20C, 20D, a moving light beam is formed (Page 16, lines 638-648), which illuminates a specified region on the spatial light modulator 30 (Page 16, lines 638-648) ; wherein the spatial light modulator 30 is electrically actuatable to modulate an amplitude of the light incident thereon during operation of the lighting device such that a specified light distribution is generated in a vicinity of the motor vehicle (Page 16, lines 649-657).

    PNG
    media_image2.png
    480
    761
    media_image2.png
    Greyscale

As to claim 13, Yamamura et al. discloses that the light source 10A comprises a laser light source (Page 16, line 632).
As to claim 15, Yamamura et al. discloses that the spatial light modulator comprises a transmissive modulator and/or a reflective modulator (Page 16, line 646, Fig. 13A, 13B).
As to claim 16, Yamamura et al. discloses that the transmissive modulator is an LCD modulator (Page 16, line 646, Fig. 13A, 13B) and the reflective modulator is a DMD modulator.
As to claim 17, Yamamura et al. discloses (Figs. 13A, 13B) that the spatial light modulator 30 is arranged in an intermediate image plane, in which a real intermediate image is generated by the moving light beam (Page 15, lines 616-625), from which the specified light distribution is generated in the vicinity of the motor vehicle by a secondary optical unit 50 (Page 16, lines 658-667). 

As to claim 19, Yamamura et al. discloses that a specified light form is generated on the spatial light modulator 30 by the moving light beam, wherein, during the operation of the lighting device, the spatial light modulator 30 is actuated such that the light form is clipped by the spatial light modulator (Page 11, lines 421-441; Page 16, lines 649-657).
As to claim 20, Yamamura et al. discloses a conversion element (Page 17, line 704) in the lighting device, said conversion element converting the light of the light source that is incident thereon into white light (Page 5, line 177), whereby a white light distribution is generated as a specified light distribution in the vicinity of the motor vehicle.
As to claim 21, Yamamura et al. discloses a front headlight for a motor vehicle, andPage 4 of 7Application No. To be determinedAttorney Docket No. 080437.PD299US the lighting device is configured to generate at least one part of a dipped beam light distribution (Page 8, line 312, Fig. 4B) and/or full beam (Page 8, line 317, Fig. 5A) light distribution as a light distribution in the vicinity of the motor vehicle.
As to claim 23, Yamamura et al. a motor vehicle comprising one or more lighting devices according to claim 12 (Page 15, line 20).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hering et al. as applied to claim 12 above, and further in view of Erdl et al. (US PGPub 2015/0016135 A1).
As to claim 14, Hering et al. discloses the scanner 30, but is silent as to Applicant’s vector scanner with variable scanning speed and scanning direction of the light beam.
Erdl et al. teaches (Fig. 1) the scanner being a vector scanner (Paragraphs 26) with variable scanning speed and scanning direction of the light beam (Paragraph 27) in order to generate predefined light distributions in a simple way without having to turn the light source on/off (Paragraph 27-29 and 34).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the scanner a vector scanner in order to generate predefined light distributions in a simple way without having to turn the light source on/off, as taught by Erdl et al. and since the selection from among known suitable scanners for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamamura et al..
As to claim 22, Yamamura et al. discloses (Figs. 13A, 13B) that the lighting device is configured to generate a base light distribution R1b, R2in the vicinity of the motor vehicle, which is overlaid with the specified light distribution R1a, wherein the specified light distribution is brighter than the base light distribution (Page 9, lines 361-364; Page 15, line 616-Page 16, line 637).  As seen in Page 9, lines 361-364 and Figs. 5A, 6A, 7A, 8A, the pattern forming P1-P3 areas are higher concentration than the base illumination PH.  As seen in Page 15, line 616-Page 16, line 637, the light sources 10A, 10B correspond to these patterns.  Therefore, the pattern forming light from 10A has higher concentration brightness than the base illumination. 
Alternatively, Yamamura et al. does not explicitly state that the patterns of Figs. 13A, 13B are brighter than the base illumination.
However, as seen in the other embodiment related to Page 9, lines 361-364, the patterns are brighter than the background.  
It would be obvious to one having ordinary skill in the art to make the patterns brighter than the background in order to make the patterns visible.  If they were not brighter, they would not be visible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875                            

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875